Stradtman v Cavaretta (2020 NY Slip Op 00737)





Stradtman v Cavaretta


2020 NY Slip Op 00737


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, TROUTMAN, AND WINSLOW, JJ.


830 CA 19-00394

[*1]KERMIT G. STRADTMAN, JR., INDIVIDUALLY, AND AS ADMINISTRATOR OF THE ESTATE OF KELLY L. STRADTMAN, DECEASED, PLAINTIFF-APPELLANT,
vMARK CAVARETTA, JOSEPH A. CARUANA, SYNERGY BARIATRICS, P.C., AND JOSEPH A. CARUANA, M.D., P.C., DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AMANDA L. MACHACEK OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (JOHN P. DANIEU OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered August 14, 2018. The order granted defendants' motion for summary judgment and dismissed the complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Stradtman v Cavaretta ([appeal No. 2] — AD3d — [Jan. 31, 2020] [4th Dept 2020]).
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court